Mr. Justice Dickey delivered the opinion of the Court: This was an action of assumpsit, in the St. Clair circuit court, brought by Himrod & Co. against appellant. The declaration contained the common counts. The general issue was pleaded. The parties then stipulated, in writing, to refer the case to Alonzo Wilderman, as referee, to take the testimony and report his conclusion to the court. There was a stipulation that judgment should be rendered upon the report. Upon the coming in of the report, defendants excepted to the report, and moved to set it aside. This motion was overruled, and judgment rendered for the amount reported due. Before judgment, a motion for a new trial was made and overruled, and exception taken. The report of the referee contained a full statement of all the evidence taken before him. Upon the examination of the report of the referee, we find nothing in the report to which exception could reasonably be taken upon the proof, unless it be an item allowing interest upon an account stated by the referee as of the year of 1872. Before the circuit court, no objection was taken to the report on that ground. An objection upon that ground in such case can not be heard in this court. Otherwise the report seems to be fully sustained by the evidence. We find no reason in the record for reversing the judgment, and it must be affirmed. Judgment affirmed.